Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 07/05/2022, wherein claim 16 has been amended.
Claims 16-26 are examined herein on the merits.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim(s) 16, 17, 21, 22, 23, 24, 25, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (CN106924213, PTO-1449; used English Translation provided by Applicant), and as evidence by Novak et al. (Frontiers in Cell and Developmental Biology, 2015, pages 1-18, PTO-892).
Yang teaches that sulforaphene is useful for treating diseases such as IBD, rheumatoid arthritis, lupus erythematosus, viral infection, nervous system disease. See para [0004]. Yang discloses a method of treating inflammatory bowel disease (IBD) comprising orally administering to mice a composition comprising stabilized sulforaphene (raphanin) microcapsule (meets pill) which contains sulforaphene and alpha-cyclodextrin (instant stabilizing agent). See paras [0088], [0090]-[0092]; oral administration to mice meets instant claim 26 i.e administering at least once a day. Yang teaches that the microcapsules are obtained by mixing homogeneous aqueous solution of alpha-cyclodextrin with a solution of raphanin in aqueous ethanol; the mixture is dispersed in citric acid solution, tartaric acid is added, ultrasonic agitation followed by freeze drying resulted in microcapsules i.e the resulting microcapsules will contain sulforaphene/alpha-cyclodextrin complex. See claims 1-10, Embodiments 2-4 for microcapsule preparation; see para [0082]-[0083] for stability. It is taught that cyclodextrin or cyclodextrin derivatives such as β-cyclodextrin, hydroxyethyl-β-cyclodextrin, HP- β-cyclodextrin, dihydroproyl- β-cyclodextrin can be used to obtain the microcapsule. See para [0039]. 
Novak teaches that the hallmarks of mitochondrial dysfunction, including oxidative stress and impaired ATP production are known to be evident in the intestines of patients with inflammatory bowel disease (IBD). See abstract.
It is pointed out that administration of stable sulforaphene (raphanin) microcapsule which contains sulforaphene and alpha-cyclodextrin to mouse to treat IBD results in the increase of ATP production in the cell compared to a cell that is not administered, since it is the property of sulforaphene (raphanin) microcapsule on administration to mouse to treat IBD, and it is well known that mitochondrial dysfunction, impaired ATP production occurs in IBD according to Novak et al. Thus, by treating IBD by administering stable sulforaphene (raphanin) microcapsule, increase in ATP production in the cell will occur inherently compared to a cell that is not administered stable sulforaphene (raphanin) microcapsule.
Yang anticipates instant claims.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
Applicant argues that “Although the hallmarks of mitochondrial dysfunction, including oxidative stress and impaired ATP production, are known to be evident in the intestines of patients with IBD, it is yet unclear whether these processes occur as a cause or consequence of disease………………..Novak indicates that impaired ATP production may not be the cause of IBD.” Applicant’s arguments have been considered. As recited by the Applicant Novak teaches that “the hallmarks of mitochondrial dysfunction, including oxidative stress and impaired ATP production, are known to be evident in the intestines of patients with IBD”. It is pointed out that even if impaired ATP production may not be the cause of IBD, impaired ATP production is known to be evident in the intestines of patients with IBD. Administration of stable sulforaphene (raphanin) microcapsule which contains sulforaphene and alpha-cyclodextrin to mouse to treat IBD results in the increase of ATP production in the cell compared to a cell that is not administered, since it is the property of sulforaphene (raphanin) microcapsule on administration to mouse to treat IBD, and it is well known that mitochondrial dysfunction, impaired ATP production occurs in IBD according to Novak et al.
Applicant’s remarks that “Li indicates that sulforaphene treats IBD by regulating the disturbance of gut microbiota”. Applicant’s arguments have been considered. It is pointed out that administration of stable sulforaphene (raphanin) microcapsule which contains sulforaphene and alpha-cyclodextrin to mouse to treat IBD results in the increase of ATP production in the cell compared to a cell that is not administered, since it is the property of sulforaphene (raphanin) microcapsule on administration to mouse to treat IBD.
Applicant’s remarks that “-Wan and Tani indicate that IBD is caused by bacteria producing extracellular ATP which causes a host immune reaction.” Applicant’s arguments have been considered. It is pointed out that administration of stable sulforaphene (raphanin) microcapsule which contains sulforaphene and alpha-cyclodextrin to mouse to treat IBD results in the increase of ATP production in the cell compared to a cell that is not administered, since it is the property of sulforaphene (raphanin) microcapsule on administration to mouse to treat IBD. Further, it is pointed out that increase in extracellular levels of ATP by bacteria does not mean that intracellular levels of ATP will occur.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2) Claim(s) 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN106924213, PTO-1449; used English Translation provided by Applicant), and as evidence by Novak et al. (Frontiers in Cell and Developmental Biology, 2015, pages 1-18, PTO-892) as applied to claims 16, 17, 21, 22, 23, 24, 25, 26 above.
Yang is applied as discussed above.
Yang does not explicitly teach administration of a composition comprising a complex of sulforaphene and hydroxypropyl-beta-cyclodextrin or sulforaphene/beta-cyclodextrin complex i.e does not provide an example.
Yang does not teach administration of the particular amounts as in instant claim 20.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain a composition comprising a complex of sulforaphene and hydroxypropyl-beta-cyclodextrin or sulforaphene/beta-cyclodextrin complex, and administer the composition to a mouse as taught by Yang to treat IBD because Yang teaches that cyclodextrin or cyclodextrin derivatives such as β-cyclodextrin, hydroxyethyl-β-cyclodextrin, HP-β-cyclodextrin, dihydroproyl- β-cyclodextrin can be used to obtain the microcapsule containing sulforaphene. One of ordinary skill in the art would have been motivated to obtain a composition comprising a complex of sulforaphene and hydroxypropyl-beta-cyclodextrin or sulforaphene/beta-cyclodextrin complex and administer the composition with reasonable expectation of success of treating IBD.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine the optimal dosage in order to best achieve the desired results. One having ordinary skill in the art at the time the invention was made would have been motivated to determine the effective amounts of sulforaphene composition to be administered, since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
Yang renders obvious administration of a composition comprising a complex of sulforaphene and hydroxypropyl-beta-cyclodextrin or sulforaphene/beta-cyclodextrin complex to treat IBD. It is pointed out that administration of the composition comprising a complex of sulforaphene and hydroxypropyl-beta-cyclodextrin or sulforaphene/beta-cyclodextrin complex to mouse to treat IBS results in the increase of ATP production in the cell compared to a cell that is not administered, since it is the property of the composition comprising a complex of sulforaphene and hydroxypropyl-beta-cyclodextrin or sulforaphene/beta-cyclodextrin complex on administration to mouse to treat IBD, and it is well known that mitochondrial dysfunction, impaired ATP production occurs in IBD according to Novak et al. Thus, by treating IBD by administering stable sulforaphene (raphanin) microcapsule, increase in ATP production in the cell will occur inherently compared to a cell that is not administered stable sulforaphene (raphanin) microcapsule.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above.


3) Claims 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US"20160220526", PTO-1449), in view of Damireddi et al. (US 20150119359 A1, PTO-1449).
Yuan et al. discloses a method of treating human or mammalian cancer comprising administering a pharmaceutical composition comprising sulforaphene which is isolated from radish seeds, radish seedlings or radish, and a pharmaceutically acceptable carrier. See claims 1, 5, 6, 7, 9. It is taught that based on series of in vitro anti-cancer experiments against cell lines, it was found that sulforaphene exhibits stronger inhibition against breast cancer cells, human liver cancer cells, pancreatic cancer cells, thyroid cancer. See paras [0017]-[0022]; claims 1, 5, 6, 7, 9.  Sulforaphene is administered in concentrations of 10, 20, 30, 40, 50 µM. See paras [0017]-[0023]. It is taught that the administration mode can be oral administration, nasal, parenteral or external administration. See para [0027]. The pharmaceutical composition comprising sulforaphene can be solid such as tablets, sugar-coated tablets, pills, capsules, granules. See para [0028]. The dosage form of the pharmaceutical composition can be suspension, which can contain isostearyl alcohol (instant stabilizing agent), polysorbitolum, sorbitan, microcrystalline cellulose, bentonite, agar, tragacanth gum, or a mixture thereof. See para [0031]. Yuan et al. also teaches that administering a composition comprising sulforaphene to a cell (rat primary cardiomyocytes) increases ATP production. See page 8, Example 11; para [0101], TABLE 4; sulforaphene is isolated sulforaphene, see para [0012].
Yuan et al. does not teach administration of a composition comprising sulforaphene/cyclodextrin complex to a mammal to treat cancer.
Yuan et al. does not teach administration of a composition comprising a complex of sulforaphene and hydroxypropyl-beta-cyclodextrin to a mammal to treat cancer.
Damireddi teaches that one major problem of sulforaphane is its physical instability. See para [0005]. Damireddi teaches a method of making stable sulforaphane or an analog of sulforaphane such as sulforaphene by formation of sulforaphane-cylcodextrin complex or sulforaphene-cylcodextrin. See para [0006]. Damireddi teaches a method of forming a complex of cyclodextrin and sulforaphane or an analog of sulforaphane such as sulforaphene. See claims 11-14. It is taught that the cyclodextrin can be alpha cyclodextrin, betacyclodextrin, and hydroxyalkyl derivatives e.g. hydroxypropyl cyclodextrin. See claim 12; para [0035]. It is taught that the complex of cyclodextrin and sulforaphane or an analog of sulforaphane such as sulforaphene are used in dosages for treating cancer or anti-bacterial effect. See page 6, paras [0082]-[0086]. Oral delivery of the complex is taught. See para [0072].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer to a mammal suffering from cancer a stable composition comprising a sulforaphene/cyclodextrin complex or a complex of sulforaphene and hydroxypropyl-beta-cyclodextrin at least once a day because 1) Yuan et al. teaches that sulforaphene is used for treating cancer, and 2) Damireddi teaches a method of making stable sulforaphane or an analog of sulforaphane such as sulforaphene by formation of sulforaphane-cylcodextrin complex or sulforaphene-cylcodextrin a complex of sulforaphene and hydroxypropyl-beta-cyclodextrin; Damireddi also teaches that complex of cyclodextrin and sulforaphane or an analog of sulforaphane such as sulforaphene are used in dosages for treating cancer or anti-bacterial effect. One of ordinary skill in the art would have been motivated to administer a stable composition comprising a sulforaphene/cyclodextrin complex or a complex of sulforaphene and hydroxypropyl-beta-cyclodextrin to a subject suffering from cancer at least once a day with reasonable expectation of success of treating cancer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine the optimal dosage of sulforaphene composition in order to best achieve the desired results. One having ordinary skill in the art at the time the invention was made would have been motivated to determine the effective amounts of sulforaphene composition to be administered, since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
Yuan et al. (US"20160220526", PTO-1449), in view of Damireddi et al. renders obvious administration of a stable composition comprising a sulforaphene/cyclodextrin complex or a complex of sulforaphene and hydroxypropyl-beta-cyclodextrin to a mammal at least once a day to treat cancer. It is pointed out that administration of the stable composition comprising a sulforaphene/cyclodextrin complex or a complex of sulforaphene and hydroxypropyl-beta-cyclodextrin to treat cancer results in the increase of ATP production in the cell compared to a cell that is not administered, since it is the property of the composition comprising a complex of sulforaphene and hydroxypropyl-beta-cyclodextrin or sulforaphene/beta-cyclodextrin complex on administration to mammal to treat cancer. Thus, by treating cancer by administering stable composition comprising a sulforaphene/cyclodextrin complex or a complex of sulforaphene and hydroxypropyl-beta-cyclodextrin, increase in ATP production in the cell will occur inherently compared to a cell that is not administered stable composition comprising a sulforaphene/cyclodextrin complex or a complex of sulforaphene and hydroxypropyl-beta-cyclodextrin to treat cancer.
Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
Applicant argues that “in Example 11, cardiomyocytes were cultured and then treated with sulforaphene. The cardiotoxicity of sulforaphene was represented by a ratio of ATP/total- protein. Table 4 of Yuan indicates that sulforaphene at the doses of 10µM, 30µM and 50µM result in ATP/total-protein mean values of 97.83%, 94.27% and 90.67%, respectively. Thus, per Yuan, the dose of sulforaphene was inversely proportional to the level of ATP.” Applicant’s arguments have been considered, but not found persuasive. It is pointed out that the data in Table 4 of Yuan is for the ratio of ATP/total-protein and not the ATP value. Thus, if the total-protein is higher for higher doses the ratio of ATP/total-protein will be lower for higher doses. Yuan et al. (US"20160220526", PTO-1449), in view of Damireddi et al. renders obvious administration of a stable composition comprising a sulforaphene/cyclodextrin complex or a complex of sulforaphene and hydroxypropyl-beta-cyclodextrin to a mammal at least once a day to treat cancer. It is pointed out that administration of the stable composition comprising a sulforaphene/cyclodextrin complex or a complex of sulforaphene and hydroxypropyl-beta-cyclodextrin to treat cancer results in the increase of ATP production in the cell compared to a cell that is not administered, since it is the property of the composition comprising a complex of sulforaphene and hydroxypropyl-beta-cyclodextrin or sulforaphene/beta-cyclodextrin complex on administration to mammal to treat cancer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/521,111 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Instant claims are drawn to a method of increasing ATP production in a cell comprising administering a composition comprising sulforaphene and a stabilizing agent, wherein the stable sulforaphene composition comprises sulforaphene/cyclodextrin complex. Claims of ‘111 are drawn to method for increasing flavin adenine dinucleotide (FAD) in a cell comprising: administering a stable sulforaphene composition comprising isolated sulforaphene and a stabilizing agent, wherein the stable sulforaphene comprises sulforaphene/cyclodextrin complex; Claims of ‘111 are also drawn to a method for treating a muscular disorder comprising: administering an effective amount of a stable sulforaphene composition to a subject, wherein said stable sulforaphene composition comprises isolated sulforaphene and a stabilizing agent, wherein the stable sulforaphene comprises sulforaphene/cyclodextrin complex. 
Note that FAD is used by mitochondria cells to produce energy (i.e., ATP), therefore, the copending application’s method for increasing FAD and a method of treating a mitochondrial disorder would obviously or inherently increase ATP (energy). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Note: Applicant will file a Terminal Disclaimer once allowable subject matter is found.

Prior Art made of Record:
US"20160220526" or CN 104510732…… PTO-1449;
McWherter et al. (US 2016/0243057, PTO-1449); McWherter et al. teaches mitochondrial disorders such as psoriasis using sulforaphene. Claims 6, 16;
CN 104 720 072…PTO-1449….raphanin (592-95-0) or SFE stable compositions in oil, glycol;
Carbohydrate polymers, 2015, Tian et al. PTO-1449...SFE/dextrin microcapsules...SFE known for treating cancer; Rhee (Tropical Journal of Pharmaceutical Research, 2017, 16(12), 2811-2821, PTO-892); 
Phytomedicine, 2017, 29, 1-10….sulforaphene (SF) breast cancer cells;
US 9,603,828 or US 20150119359/USED or US 7879822….stable sulforaphene/cyclodextrin composition;
CN 106361740: teaches mitochondrial disorders such as fatty liver disease using sulforaphene.…translation says sulforaphane;
Nonalcoholic Fatty Liver Disease: Pathogenesis and Therapeutics from a Mitochondria-Centric Perspective…ATP.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627